Title: John Graham to Thomas Jefferson, 7 August 1813
From: Graham, John
To: Jefferson, Thomas


          Dear Sir Washington 7th augt 1813
          after some difficulty I have at last found the Report from the Patent office which you want and have now the pleasure to send you a Copy of it. The President continues to gain strength His recovery will I hope be more rapid when he gets to the Mountains—I understand his
			 Departure is
			 fixed for Monday—
          we hear but little now of the Enemy—Their vessels are moving about in the Bay in such a manner as almost to justify the belief that their only object was to excite alarm and to plunder defenceless Places
			 Perhaps they are waiting for reenforcements from the west Indies, before they strike a blow meaning to make it a terrible one—The delay is at least so far favorable to us that we are every day gaining confidence in our ability to resist them—
          with Sentiments of the Highest Respect & Esteem 
          I have the Honor to be, Sir Your Most Hble SertJohn Graham
        